DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the limitation “a helical shape” and “a helical diameter”, Applicant’s specification [0050] teaches that the helical diameter of the thread-like peeled material is also a winding diameter. Examiner interprets the trimmed edges wound on a roll and the roll’s diameter to read on the “helical shape” and “helical diameter” respectively.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Regarding how Applicant writes ranges, Examiner recommends rewriting ranges in the shorter, more concise form; for example: “a width of 180 µm or more and 300 µm or less” rewritten as “a width of 180-300 µm”. There is slight confusion regarding considering “and” in the range if the two open ranges are considered alone or combined to make a closed range. Examiner interprets the ranges combined to make a closed range.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s specification [0013] states controlling the helical diameter of the thread-like peeled material; however, Applicant’s specification does not enable one skilled in the art to which it pertains how to control the helical diameter. See also MPEP § 2164.01(a) and § 2164.04.
Additionally, dependent claims 2-6 are also rejected because they depend from, and thus include all the limitation of Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (US-20150218034-A1) and further in view of Marjonovic et al (US-20150165548-A1) and Tomamoto et al (US-8241751-B2).
Regarding Claim 1, Bigelow teaches of processing a glass ribbon [0046-47] comprising: conveying the glass ribbon longitudinally through a glass processing apparatus 12 (Fig. 1); and after conveying, cut the glass film [0029-0030] with a laser beam from a radiation source [0059]; generating continuous strips of edge trims that immediately travel away from the ribbon [0066], reading on thread-like peeled material.
Bigelow winds the edge trims on a winding roll [0068], but is silent on a helical shape. 
In related laser cutting glass art, Marjonovic teaches that the laser creates a thermal gradient generated stress profile that curls a thin strip of the resulting edge material [0102]. 
One of ordinary skill in the art would have known that the claimed feature of a helical shape is an inherent result of laser cutting a glass product near the edge/end portion of the glass film in the width direction because of the thermal gradient on the thread in contact with the laser beam generating a stress profile that curls the peel-like material to a helical shape. Alternatively if it can be shown that 
Bigelow teaches of using their invention to trim the edge of a glass ribbon that have beads or thickened portions at the edge [0004], so their invention is adjustable in the width direction. Marjonovic teaches of trimming 100 µm from the edge [0162], reading on width of the generated thread-like peeled material. Modified Bigelow would optimize the width of thread-like peeled material to generate a continuous edge trimming. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Bigelow teaches of collecting the resulting continuous edge trimmings on winding rolls [0068], but is silent on the diameter of the rolls reading on helical diameter. In related laser trimming glass ribbon edge art, Tomamoto teaches of winding up glass around a core of diameter 37.5 mm or more. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have the generated edge trimmings have a helical diameter of 37.5 mm or more that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 4, according to modified Bigelow of Claim 1 Bigelow teaches of using their invention to trim the edge of a glass ribbon that have beads or thickened portions at the edge [0004], so their invention is adjustable in the width direction. Marjonovic teaches of trimming 100 µm from the edge [0162], reading on width of the generated thread-like peeled material. Modified Bigelow would optimize .


Claim 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow et al (US-20150218034-A1) in view of Marjonovic et al (US-20150165548-A1) and Tomamoto et al (US-8241751-B2) as applied to Claim 1 above, and further in view of Fujii et al (US-20160272532-A1).
Regarding Claims 2 and 3, according to modified Bigelow of Claim 1, Bigelow teaches of using a CO2 laser [0059], but is silent on the laser beam diameter. In related laser ablation and fusing glass art, Fujii teaches of using a laser beam with spot size 140-210 µm (p. 9, Table 1). It would have been obvious to one having ordinary skill in the art to use a laser beam with spot size 140-210 µm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claims 5-6, according to modified Bigelow of Claims 2-3, Bigelow teaches of using their invention to trim the edge of a glass ribbon that have beads or thickened portions at the edge [0004], so their invention is adjustable in the width direction. Marjonovic teaches of trimming 100 µm from the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-20120047957-A1 Dannoux et al teaches of cutting the edge of fragile material using a laser, generating a spiraled shape.
US-20150315059-A1 Abramov et al teaches of longitudinal cutting of multiple glass ribbon with different widths from a single continuous glass sheet using a laser cutting apparatus.
WO-2014192482-A1 Takahashi et al teaches that the temperature gradient from the laser irradiated portion stresses the resulting edge to curl like in Fig. 8 (p. 7 Line 44-56).	
WO-2016007448-A1 Aburada et al teaches of processing a glass ribbon with an edge trimming apparatus to form a continuous strip of edge trim
US-20160272531-A1 Inayama teaches of laser cutting 400 micron from the edge

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741